DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 2-4 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: wherein the setting the drawing setting of the clothing area comprises switching between the first drawing setting and the second drawing setting by changing at least one of a color and a texture of the drawing setting of the clothing area.
Claim 3 is objected to for depending from claim 2.
Claim 4 is objected to for depending from claim 2.
Regarding claim 8, see treatment of claim 2.
Claim 9 is objected to for depending from claim 8.
Claim 10 is objected to for depending from claim 8.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claims 5 and 11 objected to because of the following informalities:  Claim 5 recites the limitation "... comprises setting the drawing setting of the closing area to the first drawing setting…” where "... comprises setting the drawing setting of the clothing area to the first drawing setting…” was most likely intended.
Regarding claim 11, see treatment of claim 5.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 6, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nicol (U.S. Pat. App. Pub. No. US 20090150778 A1), and further in view of Zehr et al. (U.S. Pat. No. US 10963939 B1; hereinafter “Zehr”).

	Regarding claim 1, Nicol teaches a game processing method executed by an information processing device, comprising:

obtaining information on a clothing object worn by the character object (Nicol, Fig. 5, ¶ [0026], determining if the tagged attribute is offensive; Fig. 2, ¶¶ [0019] and [0020], clothing an example of attribute associated with an avatar);
obtaining information on clothing area 
setting drawing setting of the clothing area to first drawing setting for drawing as the skin or to second drawing setting for drawing as clothing (Nicol, ¶ [0024], dialog (i.e., drawing setting) for changing the avatar’s clothing (i.e., second drawing setting)); and
drawing the character object and the clothing object based on the information on the character object, the information on the clothing object, and the drawing setting (Nicol, Fig. 5, ¶ [0026], changing appearance of incoming avatar based in block 511).
Nicol does not expressly teach, but Zehr teaches:
obtaining information on clothing area including an area exposed from the clothing object, the clothing area being set to skin of the character object (Zehr, Fig. 2A, col. 6, ll. 25-35, see that clothing item are indicated by 
Nicol and Zehr (hereinafter "Nicol-Zehr") are analogous because they are directed at object identification and categorization. It would have been obvious before the effective filing date of the claimed invention to combine the cited references. One reason would have been to provide an indication of the different clothing items.

	Regarding claim 5, Nicol-Zehr teaches the game processing method according to claim 1, further comprising:
obtaining player information of a battle opponent in the case that the character object is to participate in a battle game (Nicol, Figs 2 and 3, ¶ [0008], the tagging user may consider the attribute, such as an article of clothing, to be inappropriate in a business setting but appropriate in other settings. Note: to one of ordinary skill in the art, “other settings” is understood to allow for, among other things, battle game setting),
wherein the setting the drawing setting of the clothing area comprises setting the drawing setting of the closing area to the first drawing setting or to the second drawing setting based on the player information (see treatment of claim 1 regarding changing the avatar’s clothes).

	Regarding claim 6, Nicol-Zehr teaches the game processing method according to claim 1,

wherein the obtaining the information on the clothing area comprises obtaining the information on the clothing area set to at least one of a breast portion and a waist portion of the female character object (Nicol, Figs. 2 and 3, ¶ [0021], tagging clothes or body parts is understood to include at least one of a breast or waist portion).

Regarding claim 7, see treatment of claim 1.

Regarding claim 11, see treatment of claim 5.

Regarding claim 12, see treatment of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619